NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

MARK BODGE,                        )
                                   )
           Appellant,              )
                                   )
v.                                 )                        Case No. 2D18-3995
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 1, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Joseph A. Bulone,
Judge.



PER CURIAM.

             Affirmed. See Keene v. State, 500 So. 2d 592 (Fla. 2d DCA 1986); Harris

v. State, 483 So. 2d 111 (Fla. 2d DCA 1986).



CASANUEVA, SILBERMAN, and ATKINSON,JJ., Concur.